DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 4th, 2021 has been entered. Claims 1-18, and 35 remain pending in the application. Applicant’s amendments to the Abstract have overcome each and every objection set forth in the Non-Final Office Action dated May 5th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,690,051) in view of Askaroff (US D704, 432 S).
Regarding claim 1, Fisher teaches a litter box (Figs 1-12) comprising a body (Fig 1 Item 30- separation device) made of at least one flexible elastomeric material (Col. 5 Lines 49-52), the body having a wall (Fig 1 Item 42- sidewall) defining a cavity with a top open end (Fig 1 Item 49a-b- outer edge) , a first side (Fig 2 Item 56), a second side (Fig 2 Item 36), and a handle provided (Col. 7 Line 66 thru Col. 8 Line 4).
However, Fisher is silent as to the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side, handles being provided on opposite sides located between the first side and the second side.
Askaroff teaches within the same field of endeavor and reasonably pertinent to the invention a synthetic moses basket (Figs 1-7) comprising a wall having a first minimum height on the first side and a second minimum height on a second side opposite the first side (Fig 4, see image below), and handles being 
    PNG
    media_image1.png
    417
    701
    media_image1.png
    Greyscale
1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Fisher’s litter separation system with the further teachings of Askaroff’s varying wall heights and handles to provide the user a comfortable and sanitary means to remove soiled litter. 
Furthermore, the modified reference discloses the claimed invention except for specifically reciting the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side, however Askaroff clearly teaches first and second minimum heights that are different with first minimum height being lower than the second minimum height.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the wall of the modified reference fisher in view of Askaroff with the wall having a first minimum height of 8.0 inches or less on a first side, the wall having a second minimum height of 10.0 inches or more on a second side opposite the first side in order to maintain animal litter and waste within the litter box while also allowing for easy pouring of litter and waste when emptying the chamber, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(see MPEP § 2144.05, II.).
Regarding claim 2, modified Fisher teaches all of the abovementioned claim 1 and further teaches wherein the body defines a pair of flaps between and extending higher than the first side and the second side (Askaroff- Fig 4).
Regarding claim 3, modified Fisher teaches all of the abovementioned claim 2 and further teaches wherein the handles are defined by a handle hole in each of the flaps (Askaroff- Fig 4).
Regarding claim 4, modified Fisher teaches all of the abovementioned claim 3 and further teaches an eyelet forming a periphery of each of the handle hole (Askaroff- Fig 4).
Regarding claim 7, modified Fisher teaches all of the abovementioned claim 1 and further teaches wherein the top open end of the cavity is delimited by a peripheral edge (Fisher- Fig 1 Item 49a-b- outer edge).
Regarding claim 8, modified Fisher teaches all of the abovementioned claim 7 and further teaches wherein the peripheral edge is arcuate without a vertex (Fisher- Fig 1 Item 49a-b- outer edge).
Regarding claim 9, modified Fisher teaches all of the abovementioned claim 7 and further teaches wherein at least one spout is defined in the peripheral edge (Fisher- Fig 1 Item 54- spout).
Regarding claim 10, modified Fisher teaches all of the abovementioned claim 9 and further teaches wherein the spout (Fisher- Item 54- spout) is in the second side (Fisher- Fig 2 Item 36) at a location of the second minimum height (Note: Fisher’s spout corresponds with the second side and second minimum height side as described in claim 1 rejection above) .
Regarding claim 11, modified Fisher teaches all of the abovementioned claim 7 and further teaches wherein the cavity is defined by an inner surface of the body (Fisher- Fig 1 Item 42- sidewall), the inner surface being edgeless from the peripheral edge into the cavity (Fisher- Col. 5 Lines 49-52).
Regarding claim 12, modified Fisher teaches all of the abovementioned claim 1 and further teaches wherein the litter box flares from a bottom to the top open end (Fisher- Fig 2 Item 42- sidewall, Col. 5 Lines 59-65).
Regarding claim 14- modified Fisher teaches all of the abovementioned claim 1 and further teaches wherein the body is molded polyethylene (Fisher- Col. 5 Lines 49-52).
Regarding claim 17- modified Fisher teaches all of the abovementioned claim 14 and further teaches wherein a relative density of the molded polyethylene ranges between 0.85 to 0.98 in comparison to that of water (Fisher- Col. 5 Lines 49-52)(Note: the density of polyethylene is an inherent property, see non-patent literature reference paragraph 4 for range of polyethylene density).
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,690,051) in view of Askaroff (US D704,432 S) as applied to claim 4 above, and further in view of Reilly (WO 2016/025823 A1) and Pierson (US 5,488,929).
Regarding claim 5, modified Fisher teaches all of the abovementioned claim 4 and further teaches wherein the eyelets are reinforced with additional material (Askaroff- Fig 4).
However, modified Fisher is silent as to wherein the eyelet is made of a material different than a material of the body, the eyelet being molded to the body.
Reilly teaches within the same field of endeavor and reasonably pertinent to the invention a reusable bag (Figs 1-10D) wherein the eyelet is molded to the body ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Fisher’s handles with the further teachings of Reilly’s molded eyelet in order to integrally reinforce the handles, reducing the risk of rupture or tearing.
Pierson teaches within the same field of endeavor and reasonably pertinent to the invention a disposable cat litter box liner (Figs 1-11) wherein the eyelet (Fig 2 Item 60- rigidifying members) is made of a material different than a material of the body (Col. 4 Lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Fisher’s handles with the further teachings of Pierson’s rigidifying members in order to reinforce the handles with materials having improved material properties in order to prevent rupture or tearing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,690,051) in view of Askaroff (US D704,432 S) as applied to claim 4 above, and further in view of Pierson (US 5,488,929).
Regarding claim 6, modified Fisher teaches all of the abovementioned claim 4 but does not teach wherein the eyelet is defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet.
Pierson teaches within the same field of endeavor and reasonably pertinent to the invention a disposable cat litter box liner (Figs 1-11) wherein the eyelet (Fig 2 Item 60- rigidifying members) is defined by a thickening of a material of the body relative a surface of the wall surrounding the eyelet (Col. 4 Lines 23-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Fisher’s handles with the further teachings of Pierson’s rigidifying members in order to reinforce the handles, reducing the risk of rupture or tearing.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,690,051) in view of Askaroff (US D704,432 S) as applied to claim 1 above, and further in view of Gruel (US 5,887,546).
Regarding claim 13, modified Fisher teaches all of the abovementioned claim 1 but does not teach wherein the second minimum height is between 25% to 60% higher than the first minimum height.
Gruel teaches within the same field of endeavor and reasonably pertinent to the invention a litter box shell (Figs 1-6) wherein the second minimum height is between 25% to 60% higher than the first minimum height (Col. 2 Lines 43-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Fisher’s various height walls with the further teachings of Gruel’s shell dimensions in order to allow animals of various size access to the litter box. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 18, modified Fisher teaches all of the abovementioned claim 1 and further teaches wherein the wall has four generally upstanding wall portions contouring the cavity (Askaroff- Fig 1), a first wall portion having a first minimum height (Askaroff- Fig 4), a second wall portion having a second minimum height (Askaroff- Fig 4) and being opposite the first wall portion, third and fourth wall portions being higher than the first minimum height and the second minimum height (Askaroff- Fig 4, see image below), the third and fourth wall portions being on opposite sides of one another and being located between 
    PNG
    media_image2.png
    488
    701
    media_image2.png
    Greyscale
the first wall portion and the second wall portion (Askaroff- Fig 1).
However, modified Fisher is silent as to a first minimum height of 8.0 inches or less, and a second minimum height of 10.0 inches or more.
Gruel teaches within the same field of endeavor and reasonably pertinent to the invention a litter box shell (Figs 1-6) wherein a first minimum height of 8.0 inches or less, and a second minimum height of 10.0 inches or more (Col. 2 Lines 43-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Fisher’s various height walls with the further teachings of Gruel’s shell dimensions in order to allow animals of various size access to the litter box. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,690,051) in view of Askaroff (US D704,432 S) as applied to claim 14 above, and further in view of Moran (US 2006/0042551 A1).
Regarding claim 15, modified Fisher teaches all of the abovementioned claim 14 and further teaches a polyethylene wall thickness of 0.01 inch (10 mils) (Fisher- Col. 5 Lines 49-52).
However modified Fisher is silent as to wherein a thickness of the molded polyethylene is between 60 and 90 mils.
Moran teaches within the same field of endeavor and reasonably pertinent to the invention an animal waste management system (Figs 1-8) wherein the wall thickness is between 60 and 90 mils ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Fisher’s polyethylene walls with the further teachings of Moran’s wall thickness in order to create a litter box that is flexible and resilient to deformation. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 16, modified Fisher teaches all of the abovementioned claim 14 and further teaches a polyethylene wall thickness of 0.01 inch (10 mils) (Fisher- Col. 5 Lines 49-52). 
However modified Fisher is silent as to wherein a thickness of the molded polyethylene is between 70 and 80 mils.
Moran teaches within the same field of endeavor and reasonably pertinent to the invention an animal waste management system (Figs 1-8) wherein the wall thickness is between 70 and 80 mils ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Fisher’s polyethylene walls with the further teachings of Moran’s wall thickness in order to create a litter box that is flexible and resilient to deformation. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,690,051) in view of Askaroff (US D704,432 S) as applied to claim 2 above, and further in view of Reilly (WO 2016/025823 A1).
Regarding claim 35, modified Fisher teaches all of the abovementioned claim 2 but does not teach wherein the body is deformable in an elastic deformation range wherein the flaps are brought into contact with one another, the body providing a biasing force back to its open ended molded shape.
Reilly teaches within the same field of endeavor and reasonably pertinent to the invention a reusable bag (Figs 1-10D) wherein the body is deformable in an elastic deformation range wherein the flaps are brought into contact with one another, the body providing a biasing force back to its open ended molded shape ([0051], [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Fisher’s separation device with the further teachings of Reilly’s material resilience in order to provide a litter box that can withstand repeated force loads while emptying soiled litter.
Response to Arguments
Applicant's arguments filed August 4th, 2021 have been fully considered but they are not persuasive. In response to applicant's argument that Askaroff (US D704432 S) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem addressed by the applicant is a way to carry litter in a flexible, portable container with varying wall heights to accommodate a pouring function, and handles to provide ease of use for the operator. Given the broadest reasonable interpretation of the problem and claims set forth by the applicant, any polymer container, basket, storage unit, shell, tote, etc. with handles should be deemed reasonably pertinent to the particular problem. Absence of the expressions such as “cat”, “litter”, “feces”, “urine”, and “pet” do not disqualify the broadest reasonable interpretation and overall similarity in structure and function of the Askaroff reference to the instant application (See MPEP 2141.01(a) Section II. Consider Similarities and Differences in Structure and Function).
In response to applicants argument that a prima facie case of obviousness was not met by the primary reference Fisher (US 5690051 A) in view of Askaroff (US D704432 S) according to the limitations set in claim 1, as previously presented in the non-final rejection dated 05/05/2021 and currently presented in the 103 rejection section above, Fisher teaches a litter separation system with a flexible body and spout for pouring out cat waste and soiled litter. Askaroff teaches a similar structure and difference in height between the front/rear/side walls as presented in the instant application. One of ordinary skill in the art would recognize that a change in dimension would allow for an optimized containment of litter for the pet and an optimized removal of waste and soiled litter when pouring by the pet owner, and that the generic dimensions as outlined by Askaroff could be applied to optimize the Fisher design. The similarity in invention can be seen when viewed in light of both the primary reference (Fisher) and modified by the secondary reference (Askaroff). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642